DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.  Claim 15 is canceled.  Claims 1-14 are pending.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the first cooling hole through the length of each of the plurality of bolt protrusions (claim 4) in combination with first cooling hole extending only partially within a length of the securing portion (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation “on a lateral side” (l. 7) is believed to be in error for - - on a respective lateral side - -.	
The recitation “the retaining surface” (4th to last line) is believed to be in error for - - the pair of retaining surfaces - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation “the plurality of bolt protrusions each include the first cooling hole through the length of each of the plurality of bolt protrusions and through a corresponding portion of the elongate retaining head” is mutually exclusive to the claim 2 limitation “a first cooling hole extending only partially within a length of the securing portion.”  The recitation in claim 2 is clearly consistent with Figs. 6B-6D of the application, with the first cooling hole corresponding to element 288 that only extends partially through the securing portion.  The recitation in claim 4 is clearly consistent with Fig. 5B, which shows the cooling hole 62 extending through the length of the securing portion (see also spec. p. 15, ll. 29-32).  There is no support in the originally-filed disclosure for combining these two embodiments.  The foregoing is thus found to be new matter.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation “an entirety of the pair of retaining surfaces being spaced apart from the tile on each lateral side” (ll. 9-10) is vague and indefinite because it is unclear whether one tile is required (and is somehow on both sides of the tile holder, which appears unsupported by the original disclosure) or whether two tiles are required (one on each side of the tile holder).

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation “the plurality of bolt protrusions each include the first cooling hole through the length of each of the plurality of bolt protrusions and through a corresponding portion of the elongate retaining head” is mutually exclusive to the claim 2 limitation “a first cooling hole extending only partially within a length of the securing portion.”  The embodiment recited in claim 2 is clearly consistent with Figs. 6B-6D of the application, with the first cooling hole corresponding to element 288 that only extends partially through the securing portion.  The embodiment recited in claim 4 is clearly consistent with Fig. 5B, which shows the cooling hole 62 extending through the length of the securing portion (see also spec. p. 15, ll. 29-32).  Thus claim 4 requires structure that is excluded by claim 2, and is an improper dependent claim for failing to include all the limitations of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottcher WO2015022222 (copy previously provided by Applicant).
	Regarding Independent Claim 1, Bottcher teaches a combustor (Figs. 1-2, combustor 25) comprising: 
a combustor lining (32); 
a tile (34a/34b) including a recess at an end defining a receiving surface (recess 36 and receiving surface 46); and 
a tile holder (48) including: 
an elongate retaining head (52/56) having a combustor surface configured to face a combustion chamber of the combustor (surface of 56), and a pair of retaining surfaces (sides 52) each located on a lateral side of the elongate retaining head (Fig. 2), the pair of retaining surfaces being located adjacent to the combustor surface on each lateral side of the combustor surface (Fig. 2), an entirety of the pair of retaining surfaces being spaced apart from the tile on each lateral side of the elongate retaining head forming a gap that spans an entire height and an entire elongate length of the elongate retaining head between the respective retaining surface and the tile (gaps between sides 52 and tiles 34a/34b extend the entire length and height of 52/56), and 
a securing portion (72/80) extending from the elongate retaining head, the securing portion being configured to secure the elongate retaining head to the combustor lining (Fig. 2),
wherein:
the elongate retaining head extends laterally with respect to an elongate direction of the elongate retaining head to define a retaining surface laterally adjacent to the securing portion (at least portions 70); and 
the retaining surface cooperates with the receiving surface of the tile to retain the tile against the combustor lining (portions 70 interface with surfaces 46 to retain tiles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 2 & 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abba EP3104077 (copy provided by Applicant with IDS filed 3/25/2020) in view of Vogtmann 20160131362.
	

    PNG
    media_image1.png
    341
    481
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 7 from Abba
Regarding Independent Claim 2, Abba teaches a tile holder (Fig. 6, tile holder 8) configured to be used for securing a combustor tile (5) to a combustor lining (2), the tile holder comprising: 
an elongate retaining head (at least 30) having a combustor surface (surface of 30 facing away from lining 2) configured to face a combustion chamber of a combustor (as seen in Fig. 7), and a pair of retaining surfaces each located on a lateral side of the elongate retaining head (on lateral surfaces of 30 and/or 32), the pair of retaining surfaces being located adjacent to the combustor surface on each lateral side of the combustor surface (there are two side surfaces on 30 and/or 32, one on each lateral side of the combustor surface), an entirety of the pair of retaining surfaces being configured to be spaced apart from the tile on each lateral side of the elongate retaining head forming a gap along an entire longitudinal length of the elongate retaining head between the respective retaining surface and the tile (the tile and combustor lining are not positively recited, thus the gap is also not positively recited but is directed to the intended use – i.e. it is intended that a gap be formed by combining the tile holder with a tile – and Abba’s tile holder could be combined with a tile that is different from the tile shown in Abba such that a gap is actually formed along an entirety of the pair of retaining surfaces, however small; specifically, a gap could be formed in accordance with interpretation 1: see Fig. 1: Annotated Fig. 7 from Abba above, each side 32 could form a gap extending along an entire elongate length of the retaining head, and additionally, the holes 35 can also be considered part of the gap, given a configuration with a tile spaced just slightly from the tile holder, and in accordance with interpretation 2: a gap could be formed between the sides of 30 that are shown abutted against tiles 5, if the tile holder is used in a different configuration with a different set of tiles), and 
a securing portion (31) extending from the elongate retaining head, the securing portion being configured to secure the elongate retaining head to a combustor lining (see Fig. 7), the securing portion including a first cooling hole (42) extending within a length of the securing portion; 
wherein the elongate retaining head extends laterally with respect to an elongate direction of the elongate retaining head to define a retaining surface laterally adjacent to the securing portion (30 extends in the elongate direction and laterally relative to the elongate direction to define retaining surface comprising at least the side portions of 30); and 
wherein the retaining surface is configured to cooperate with a receiving surface of the tile to be configured to retain the tile against the combustor lining (interpretation 1 from above: retaining surface discussed above could cooperate with a tile to retain the tile against lining 2, and interpretation 2 from above: the retaining surface could cooperate with a tile to retain the tile).
Abba fails to teach the first cooling hole extends only partially within the length of the securing portion, which intersects with a second cooling hole that extends through a width of the securing portion and connects with the first cooling hole through the length of the securing portion.
Vogtmann teaches, in a disclosure directed to securing heat shields to a support structure in a combustor (Figs. 1-3; see Title and para. [0002]), a securing portion (Fig. 3, bolt 56) with a first cooling hole extending only partially within the length of the securing portion (66 extends only partially along length of 56), which intersects with a second cooling hole (68) that extends through a width of the securing portion (there are four holes 68, and pairs are oppositely disposed, see arrows 72 and position of holes 68 in Figs. 3 & 4, so the second cooling hole is one of the oppositely-disposed pairs of holes 68) and connects with the first cooling hole through the length of the securing portion (extends across diameter of 56 at 70, and thus connects with 66 as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abba’s tile holder such that the first cooling hole extends only partially within the length of the securing portion, which intersects with a second cooling hole that extends through a width of the securing portion and connects with the first cooling hole through the length of the securing portion, as taught by Vogtmann, in order to increase the dwell time of cooling air in the region to be cooled (Vogtmann; paras. [0015]-[0016]).
Regarding Dependent Claim 6, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 2, and Abba further teaches a spacer (see Fig. 2: Annotated Fig. 6 from Abba below, annotated spacer 1) for holding the elongate retaining head away from a surface of the combustor lining (spacer 1 will function as claimed, see Fig. 7).

    PNG
    media_image2.png
    366
    594
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 6 from Abba
Regarding Dependent Claim 7, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 6, and Abba further teaches a plurality of spacers distributed along the elongate extent of the elongate retaining head (see Fig. 2: Annotated Fig. 6 from Abba above, annotated spacer 1 and annotated spacer 2), each spacer of the plurality of spacers including a spacer protrusion extending from the elongate retaining head and configured to abut against the combustor lining (annotated spacer protrusion 1 and annotated spacer protrusion 2).
	Regarding Dependent Claim 8, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 2, and Abba further teaches the retaining surface of the elongate retaining head is tapered from the combustor surface in a direction towards the securing portion (see Fig. 7, sides of 30 are tapered away from the combustor surface and towards 31 to conform with shape of surface 18 on tile 5).
Regarding Dependent Claim 9, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 2, and Abba further teaches the elongate retaining head includes a retaining wing (in accordance with interpretation 2 from claim 2 above: see Fig. 3: Annotated Fig. 7 from Abba below, annotated retaining wing 1) on at least one lateral side of the elongate direction to define the retaining surface (annotated retaining wing 1 forms additional portion of retaining surface to interface with surface 18 of tile 5, this retaining surface is in combination with the retaining surface discussed for claim 2 above such that the retaining surface is a compound retaining surface provided by the sides of 30 and the annotated retaining wing 1).

    PNG
    media_image3.png
    447
    559
    media_image3.png
    Greyscale

Figure 3: Annotated Fig. 7 from Abba
Regarding Dependent Claim 10, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 9, and Abba further teaches a retaining protrusion extending from the retaining wing and defining the retaining surface (see Fig. 3: Annotated Fig. 7 from Abba above, annotated retaining protrusion 1 extends from annotated retaining wing 1 and forms an additional portion of the retaining surface to interface with surface 18 of tile 5), so as to define a cooling channel between the retaining wing, the retaining protrusion and the combustor lining in use (the combustor lining is not positively recited, given that the claims are directed to a tile holder, and Abba’s tile holder could be used with another combustor lining in the claimed manner, however Abba does teach a channel is formed between the lining 2, the annotated retaining wing 1, and the annotated retaining protrusion 1).
	Regarding Dependent Claim 11, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 10, and Abba further teaches the or each retaining protrusion includes a plurality of cooling holes (see Fig. 3: Annotated Fig. 7 from Abba above, annotated retaining protrusion holes).
Regarding Dependent Claim 12, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 10, and Abba further teaches the retaining protrusion is elongate along a length of the elongate retaining head (see Fig. 3: Annotated Fig. 7 from Abba above, annotated retaining protrusion 1 is elongate along 30), or the tile holder further comprises a plurality of retaining protrusions, including the retaining protrusion, along the length of the elongate retaining head.
Regarding Dependent Claim 13, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 9, and Abba further teaches the retaining wing includes a plurality of cooling holes (see Fig. 3: Annotated Fig. 7 from Abba above, annotated retaining wing holes).
	Regarding Dependent Claim 14, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 2, and Abba teaches at least one of the pair of retaining surfaces is configured to cooperate with a recess at an end defining the receiving surface (the foregoing is directed to the intended use of the tile holder and as such does not positively recite the tile or the receiving surface of the tile and Abba’s tile holder could be used with a tile in such a way that the retaining surface cooperates with a recess of the tile in the claimed manner).

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abba in view of Vogtmann, as applied to claim 2 above, and further in view of Garry 20140141174.
Regarding Dependent Claim 3, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 2, and Abba further teaches the securing portion comprises a threaded bolt protrusion and is configured to extend through the combustor lining and receive a nut to secure the tile holder to the combustor lining (Fig. 7, threaded screw 31 extends through lining 2 and is configured to receive a nut at the threaded portion to secure the tile holder 8 to the lining 2).
Abba in view of Vogtmann, as discussed above, fails to expressly teach there are a plurality of securing portions, including the securing portion, distributed along the elongate extent of the elongate retaining head.  
Garry teaches a combustor (Fig. 2) with tiles (58A/B, 60A/B), each tile being secured to a lining (56, 62, respectively) via a plurality of fasteners (studs 64).  See para. [0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abba in view of Vogtmann’s tile holder to include a plurality of securing portions, including the securing portion, distributed along the elongate extent of the elongate retaining head because including more than one fastener was known in the art and would predictably result in a more secure connection between two fastened components and/or redundancy (if one fastener should fail).  It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Regarding Dependent Claim 5, Abba in view of Vogtmann teaches the invention as claimed and as discussed above for claim 2, and Abba further teaches the elongate retaining head includes an effusion cooling hole (43) associated with each bolt (31, the hole 43 will serve to both cool and provide access to the bolt (see para. [0025]).
Abba in view of Vogtmann fails to expressly teach the elongate head comprises a plurality of effusion cooling holes.
Garry teaches a combustor (Fig. 2) with tiles (58A/B, 60A/B), each tile being secured to a lining (56, 62, respectively) via a plurality of fasteners (studs 64).  See para. [0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abba in view of Vogtmann’s tile holder to include a plurality of the fasteners because including more than one fastener was known in the art and would predictably result in a more secure connection between two fastened components and/or redundancy (if one fastener should fail).  It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).  The proposed modification of Abba in view of Vogtmann with Garry results in a plurality of holes 43 in the elongate head 30.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Comment
Prior art is not applied against claim 4 due to the rejection of claim 4 under 35 U.S.C. 112(d).  Should Applicant amend to obviate the rejection under 35 U.S.C. 112(d), prior art may be applied at that time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741